Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The claims 1-4, 6-16 and 18-20 are allowed.  Specifically, the independent Claims 1, 6  and 11 are allowed over the prior art. The dependent Claims   are also allowed due to its dependencies to said independent Claims.

Reasons for allowance
Regarding 101: The operations include, among other things: acquiring seismic data that was collected using a multi-measurement streamer, wherein the seismic data is acquired in response to two or more shots at spatial intervals; processing the acquired seismic data from the two or more shots using multiple channel reconstruction; and in response to processing the acquired seismic data, outputting processed source and receiver data at output locations. Which is significantly more that the abstract idea and overcome the 101 rejection
Regarding prior art, Claims 1, 6  and 11. Though the prior arts teach , 
Artman discloses a method and system for processing synchronous array seismic data. The method and system include obtaining synchronous passive seismic data from multiple sensors to obtain synchronized array measurements. "Passive seismic data acquisition methods rely on seismic energy from sources not directly associated with the data acquisition." By its nature, passive seismic data does not have a defined source time or position (these are unknown), there are no spatial intervals. Artman is solely directed to processing passive seismic data, and does not disclose processing active seismic data, Artman cannot disclose shots at spatial intervals.
Liu relates to seismic imaging, wherein the seismic data is used to directly update an earth model. See Liu at Abstract. "Seismic imaging is the process of converting acoustic measurements  of the Earth into images of the Earth's interior, much like ultrasound for medical imaging." Id. at paragraph [0004]. 
Lu relates to systems and processes for Reverse Time Migration (RTM) seismic imaging. Lu discloses compressing wavefields, which were computed by a computer, and decompressing the wavefields. The output is a decompressed wavefield that recovers a forward wavefield from a compressed difference. 
Hegna relates to a method for seismic data acquisition that can include near-continuously recording of seismic data received from a number of seismic receivers and triggering multiple source elements, based upon time and not based upon position, at a predefined sequence of times relative to a start of a near-continuous recording.
Vassallo et al. (Crossline wavefield reconstruction from multicomponent streamer data: Part 1 — Multichannel interpolation by matching pursuit (MIMAP) using pressure and its crossline gradient, 2010) teaches multichannel interpolation using gradients.
Halliday et al. (US 10,928,535) disclose crossline reconstruction can include beyond Nyquist source side reconstruction. An example of beyond Nyquist source side reconstruction is described in Massimiliano Vassallo et al., “Crossline Wavefield Reconstruction for Multi-Components Streamer Data: Part 1—Multi-Channel Interpolation by Matching Pursuit (MIMAP) Using Pressure and Its Crossline Gradient,” SOCIETY OF EXPLORATION GEOPHYSICISTS (2010), which is incorporated by reference. Whereas the method of Vassallo et al. performs reconstruction of the receiver side wavefield, it is noted that methods that use measurements of pressure and its crossline gradient can be adapted for application on the source-side (e.g. for source wavefield reconstruction), as the source wavefield and corresponding gradient wavefield have similar properties to the pressure wavefield and its gradient.
Halliday et al. (US 10,126,452) disclose n-line reconstruction to reconstruct monopolar sources between actual monopolar sources in an in-line direction. For example, along path 702, monopolar sources represented by lighter arrows 714 are reconstructed monopolar sources provided by in-line reconstruction.

The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claim 1:  “processing the acquired seismic data from the two or more shots using multi- channel reconstruction, the processing comprising: partitioning the ”
Claim 6:  “ processing the acquired streamer data from the two or more shots using multi-channel reconstruction, the processing comprising: partitioning the acquired seismic data set into windows including a source dimension; defining a first basis function based on data in one of the windows for individual sources; defining a second basis function that describes data for multiple sources in the one of the windows; decomposing the data into a first spectrum for the individual sources in the one of the windows using the first basis function; estimating a second spectrum based on the first spectrum and the second basis function; 3Application No. : 16/648,805Attorney Docket No.: IS16.0669-US-PCT estimating a model based at least in part on slowness values, amplitude values, or both; defining a third basis function that describes a selected output data; and outputting a result for a source side wavefield and a receiver side wavefield using the model and the third basis function.”
Claim 11:  “the processing comprising: defining a first set of basis functions that describe multiple measurements for an individual streamer; defining a second set of basis functions that describe a wavefield emitted by multiple sources; 4Application No. : 16/648,805Attorney Docket No.: IS16.0669-US-PCT identifying a subset of basis functions and corresponding amplitude factors that fit the multiple measurements and multiple sources; defining a set of output basis functions describing a desired output wavefield, wherein the output basis functions are selected to correspond to the subset of basis functions; and reconstructing a seismic wavefield using the output basis functions, together with the identified amplitude factors; and in response to processing the acquired  seismic data, outputting processed source and receiver data at output locations.”
Any comments considered necessary by applicant must be submitted n”o later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864